Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Marcel Bingham, to Examiner on 07/25/2022. 
Claim(s) 5, 15 has/have been amended based on the received e-mail correspondence (see attached) from Marcel Bingham on 07/25/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 1-9, 11-19, 21-22 is/are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 1 and 11:
in response to determining that the first output violates the one or more hard constraints on output values of the trained neural network, customizing the trained neural network to produce a customized trained neural network, the customized trained neural network being configured to produce output other than the first output from performing inference on the particular unlabeled input, by:
customizing the first set of weights of the trained neural network by using backpropagation to adjust the first set of weights of the trained neural network to produce the customized trained neural network comprising a second set of weights,
wherein said customizing the first set of weights of the trained neural network is configured to lower a negative energy that the trained neural network associates with the first output;

The closest prior art of record, Jeong et al. (An Information Theoretic Approach to Adaptive System Training Using Unlabeled Data) discloses the Euclidean distance based probability density function matching algorithm to extend adaptive system training even after supervised learning is completed.

Kimble et al. (US 2004/0034505 A1) teaches periodic re-training of the neural network by backpropagation with the additional training data to further refine the accuracy of the network.

Rosebrock et al. (Softmax Classifiers Explained) teaches computing the cross-entropy loss over an entire dataset based on the negative logarithm of the softmax function for training a Stochastic Gradient Descent classifier using a softmax.

Belanger et al. (Structured Prediction Energy Networks) discloses structured prediction energy networks which employ deep architectures to perform representation learning for structured objects so that the learning provides straightforward prediction using gradient descent and an expressive framework for the energy function.

However, none of the references discloses in detail 

From independent claims 1 and 11:
in response to determining that the first output violates the one or more hard constraints on output values of the trained neural network, customizing the trained neural network to produce a customized trained neural network, the customized trained neural network being configured to produce output other than the first output from performing inference on the particular unlabeled input, by:
customizing the first set of weights of the trained neural network by using backpropagation to adjust the first set of weights of the trained neural network to produce the customized trained neural network comprising a second set of weights,
wherein said customizing the first set of weights of the trained neural network is configured to lower a negative energy that the trained neural network associates with the first output;

as in the claims for the purpose of enforcing deterministic constraints for neural networks on outputs by nudging the continuous weights for each input until the network's unconstrained inference procedure generates an output that satisfies the constraints.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-19, and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129